Case 0:20-cv-60855-RS Document 29 Entered on FLSD Docket 08/24/2020 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 0:20-cv-60855

 BENJAMIN DEMONSTRANTI,

        Plaintiff,
 v.

 FROST-ARNETT COMPANY,
 and ASCENT MEDICAL GROUP,
 LLC

        Defendants.
                                       /

      DEFENDANT, ASCENT MEDICAL GROUP, LLC’S UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE APPROPRIATE DISMISSAL PAPERS

        Defendant, ASCENT MEDICAL GROUP, LLC (“Ascent”), by and through its undersigned

 counsel, and pursuant to Fed.R.Civ.P. 6(b) and S.D. Fla. L.R. 7.1, respectfully moves, without

 opposition, for an extension of time in which to file the appropriate dismissal papers in this matter

 and states as follows:

        1.      On July 21, 2020, Plaintiff, BENJAMIN DEMONSTRANTI filed a Notice of

 Pending Settlement, and on July 23, 2020, the Court issued an Order [D.E. 28] to the parties to file

 appropriate dismissal papers with the Court no later than August 24, 2020.

        2.      Currently, two of the three parties have executed the Confidential Settlement

 Agreement, and the parties and their counsel are working to comply with its terms so that the

 appropriate dismissal papers can be executed.

        3.      Due to the recent pandemic of COVID-19 requiring offices and the parties to work

 remotely as well as pre-planned vacations of counsel, the undersigned counsel respectfully

 requests an additional ten (10) days, through and including Thursday, September 3, 2020, to file

 the appropriate dismissal papers with the Court.
Case 0:20-cv-60855-RS Document 29 Entered on FLSD Docket 08/24/2020 Page 2 of 2




         4.     In accordance with S.D. Fla. L.R. 7.1.A.3, the undersigned certifies that he has

 conferred with counsel for the Plaintiff with regard to this Motion and the additional time that is

 being requested. Counsel for Plaintiff confirmed that he has no opposition to the relief requested.

         WHEREFORE, Defendant, ASCENT MEDICAL GROUP, LLC respectfully requests that

 this Court enter an Order granting its Unopposed Motion for Extension of Time to file the

 appropriate dismissal papers with the Court through and including September 3, 2020, and grant

 any additional relief as is just, equitable and proper.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 24, 2020, a true copy of the following was e-filed
 and served through the Electronic Case Filing System (CM / ECF) upon Counsel for Plaintiff,
 Jibrael S. Hindi, Esq., jibrael@jibraellaw.com; and Thomas J. Patti, Esq., (tom@jibraellaw.com)
 Law Offices of Jibrael S. Hindi, PLLC, 110 S.E. 6th Street, Suite 1700, Fort Lauderdale, Florida
 33301
                                        GUNSTER, YOAKLEY & SMITH, P.A.
                                        450 East Las Olas Blvd., Suite 1400
                                        Fort Lauderdale, Florida 33301
                                        Telephone: (954) 462-2000

                                        By: /s Eric C. Edison, Esq.
                                               Glenn J. Waldman
                                               Florida Bar No. 374113
                                               Email: Gwaldman@gunster.com
                                               Eric C. Edison, Esq.
                                               Florida Bar No. 10379
                                               Email: Eedison@gunster.com




                                                    2
